Citation Nr: 1527180	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from December 1966 to December 1969.  The Veteran died in April 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Milwaukee, Wisconsin Department of Veteran Affairs (VA) Regional Office (RO).  In April 2015, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal seeking DIC benefits under 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to the matter of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

The appellant perfected the instant appeal based on a statement of the case which also adjudicated the matter of entitlement to DIC benefits under 38 U.S.C.A. § 1318 in addition to the claim seeking service connection for the Veteran's cause of death.  However, at the April 2015 hearing (prior to the promulgation of a decision in either matter), the appellant expressed her intent to withdraw her appeal in the former matter.  Therefore, there remain no allegations of errors of fact or law for appellate consideration in that matter, the Board does not have jurisdiction to review an appeal thereof, and such appeal must be dismissed. 


ORDER

The appeal seeking DIC benefits under 38 U.S.C.A. § 1318 is dismissed.



REMAND

After a review of the record, the Board finds that additional development is needed prior to a proper adjudication of the appellant's claim seeking service connection for the cause of the Veteran's death.

First, certain VA treatment records appear to be outstanding.  The record shows the Veteran was service connected for several conditions, and there are references to VA treatment records in various VA medical opinions of record.  Specifically, a November 2010 diabetes examination indicates that the Veteran had pre-existing chronic kidney disease, stage III, that was most likely related to NSAID use, referring to a September 2009 VA nephrology note.  Later May and July 2013 VA opinions refer to an August 2009 primary care note.  There are no VA treatment records associated with either the paper or electronic record.  As such records apparently contain highly pertinent information and are constructively of record, they must be secured.

The Board also notes that a June 1970 rating decision indicates the Veteran's service records are incomplete.  It does not appear that any further attempts to find any potentially missing STRs have been made and no relevant formal findings of unavailability have been issued.  As service records are constructively of record, and the matter is already being remanded for further development in other matters, a search for the Veteran's outstanding STRs should also be conducted.

Finally, the Board finds that the medical evidence of record regarding a possible nexus between the acute respiratory and renal failure causing the Veteran's death requires significant clarification.  While his death certificate indicates he died from acute respiratory failure due to acute renal failure, final hospital records at the time of death are unclear as to the precise chain of causation leading to his death.  Some records indicate he presented with difficulty breathing related to pneumonia and severe acid base disorder, while others indicate he presented with an acute kidney injury and renal failure with respiratory failure.  Another note indicates the Veteran's acute kidney injury was secondary to possible sepsis from pneumonia, but admitted that the exact cause was unclear.  The VA opinions of record are also unclear.  A September 2012 opinion indicates the Veteran's renal failure was unlikely to be related to his service-connected diabetes because the Veteran was not on medication for diabetes when he was admitted to the hospital in April 2012, just before his death.  This explanation does not constitute an adequate rationale, as it fails to explain the connection between the absence of diabetes medication and the ultimate conclusion drawn.  Similarly, later May 2013 and July 2013 opinions indicate the Veteran's death was not caused or aggravated by service-connected diabetes, citing largely to the fact that he had chronic renal disease prior to being diagnosed with diabetes and that he was not taking diabetic medication due to low blood sugars.  Besides the insufficiency of the explanation invoking the absence of medication noted above, the Board also finds the examiner failed to actually discuss whether the Veteran's chronic renal disease could have been aggravated by his diabetes, and if so, whether his fatal acute renal failure was related to his chronic renal disease.  Moreover, the Board notes, as mentioned above, that the November 2010 diabetes examination report indicates his chronic renal disease was likely due to NSAID use, but there is nothing indicating whether the Veteran was being prescribed (and taking) any such drugs leading up to his death, and if so, whether such drugs were prescribed for service-connected conditions.  In summary, the medical evidence of record is simply inadequate to reach any determinations regarding a relationship between the Veteran's death and his service-connected disabilities.  The Board also notes that at separation, the Veteran reported a chronic cough and frequent or painful urination.  As the matter requires significant additional medical clarification, any new examination should also address these reports as well, and whether the Veteran's fatal renal and respiratory failures could be related to such complaints.  Consequently, new medical opinions are needed to attain an adequate and full picture of the relationship between the Veteran's fatal renal failure and his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Conduct an exhaustive search for the Veteran's missing STRs from all appropriate sources, to include the National Personnel Records Center, and contacting the appellant herself and asking her to submit any copies of STRs she may have in her possession.  If it is determined that any records sought are unavailable, the AOJ should document the reason for such unavailability for the record, and notify the appellant accordingly.

2. Obtain all records of private or VA evaluations or treatment the Veteran received for any service-connected disabilities that are not already associated with the record, to specifically include any records relating to his chronic renal/kidney disease and the prescription of NSAIDs.

3. Then, forward the record to a VA nephrologist or other appropriate physician (other than the May and July 2013 examiner), for a supplemental medical opinion clarifying the nature of the Veteran's causes of death (acute respiratory failure due to acute renal failure).  The entire record must be reviewed by the opinion provider, including all virtual records on Virtual VA and the Veteran's Benefits Management System (VBMS).  Based on a review of the record, the physician should provide opinions that respond to the following:

a. Based on the final hospital records leading up to the Veteran's death, please clarify the nature of the conditions leading to the acute renal and respiratory failure that ultimately caused his death, and explain the chain of causation.  The opinion provider must explain the conclusions at each step, citing to the hospital records and other medical evidence as appropriate.

b. Is it at least as likely as not (a 50 percent or better probability) that any of the Veteran's service connected disabilities caused or contributed substantially or materially to either the acute renal failure or the acute respiratory failure that caused his death?  In providing this opinion, the opinion provider should respond to the following:

i. Was the Veteran's acute renal failure or acute respiratory failure at least as likely as not (a 50 percent or better probability) caused by the Veteran's diabetes mellitus or other service-connected disability (i.e., paranoid schizophrenia, peripheral neuropathies of all extremities, residuals of cartilage removal of the left knee, and a healed perforation of the right eardrum)?  

ii. Was the Veteran's acute renal failure or acute respiratory failure at least as likely as not (a 50 percent or better probability) aggravated by his diabetes or other service-connected disability?  

iii. Was the Veteran's fatal acute renal failure at least as likely as not (a 50 percent or better probability) related to his chronic renal disease?  If so:

1. Was the acute renal disease at least as likely as not (a 50 percent or better probability) caused by any of the Veteran's service-connected disabilities listed above (to specifically include diabetes mellitus)?; OR
 
2. Was the acute renal disease at least as likely as not aggravated by the service-connected disabilities (to specifically include diabetes mellitus)?

Here, the opinion provider should specifically consider, and discuss as necessary, the March 2010 physician's statements indicating the Veteran's October 2009 diagnosis of diabetes mellitus involved renal complications, and that he had been progressively developing diabetic kidney disease.  The examiner should also consider and discuss the September 2012, May 2013, and July 2013 VA opinions on the matter, and in particular explain the significance (if any) of the fact that the Veteran was not taking his diabetes medication at the time of hospitalization in April 2012.

iv. If the Veteran's acute renal failure is found to be related to his chronic renal disease, is it also:

1. at least as likely as not (a 50 percent or better probability) that his chronic renal disease was caused by medications prescribed to treat service-connected conditions?  

2. at least as likely as not that his chronic renal disease was aggravated by such medications?

Here, the opinion provider should consider, and discuss as necessary, the November 2010 VA examiner's opinion indicating that the Veteran's chronic kidney disease was related to NSAID use (referencing a September 2009 VA nephrology note); if the opinion provider agrees with the November 2010 examiner's assessment, he or she should also indicate whether the Veteran was being prescribed NSAIDs to treat service-connected conditions at the time (listed above).

v. Were the Veteran's acute respiratory or renal failures leading to his death at least as likely as not (a 50 percent or better probability) otherwise directly related to his military service?  The opinion provider should consider, and discuss as necessary, the reports of chronic coughing or frequent or painful urination noted at separation.

All opinions must include a complete rationale.  The opinion provider must consider and discuss any additional evidence as appropriate, specifically as directed above.  The opinion provider should also reconcile all conclusions with any conflicting findings or opinions in the record.  All rationales should include citation to supporting clinical data or medical literature and principles, as appropriate.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


